Exhibit 10.1

Crown Castle International Corp. Extended Service Separation Program

Crown Castle International Corp. (“Company”) has adopted the Crown Castle
International Corp. Extended Service Separation Program (“Program”) to provide
certain compensation benefits to long-term employees of the Company and
affiliates of the Company (collectively, “Company Group”) who voluntarily
terminate their employment with the Company Group. An employee is eligible to
participate in the Program if he or she has (i) attained certain minimum age and
employment criteria, (ii) provided timely notice to the Company, (iii) agreed to
timely execute a Separation Agreement (defined below), including a general
release of claims against the Company Group as well as a confidentiality
agreement and an assignment of inventions, (iv) for individuals who have
received awards of restricted stock units (“RSUs”) under the Company’s 2013
Long-Term Incentive Plan (“LTIP”), agreed to timely execute an agreement
containing post-employment restrictions, including non-competition and
non-solicitation covenants, and (v) continued to work for the Company Group in
“good standing” until his or her proposed employment termination date (“Proposed
Termination Date”).

Eligibility Criteria

An employee of the Company Group who is in “good standing”1 is eligible to
participate in the Program if he or she satisfies the following requirements. An
employee who is in “good standing” and satisfies each of the applicable
requirements listed below and terminates on a Proposed Termination Date will be
treated as a “Qualifying Participant” for purposes of the Program.

1. Voluntary Termination. The Program applies to a voluntary termination of
employment with the Company Group by an eligible employee. An employee whose
termination of employment is involuntary or initiated by the Company Group for
any reason is not eligible to receive benefits under the Program.

2. Employment Requirement. As a condition to receiving benefits under the
Program, an employee must satisfy the following requirements on or before the
employee’s Proposed Termination Date:

a. The employee must complete at least ten years of employment with the Company
Group, which shall be determined without rounding up fractional years of
employment2;

 

1  An employee will be in “good standing” or not in “good standing” as so
determined, from time to time, by the Crown Castle USA Corp. Vice President of
Total Rewards (“VPTR”, which term shall include any future title changes which
relate to substantially the same officer position), in his or her total
discretion, after considering any information the VTPR deems relevant,
including, the employee’s current and prior performance, compliance with
applicable laws, disciplinary record and compliance with the Company’s policies
and procedures. The VPTR’s determination as to “good standing” shall be
determinative and final.

2  Any calculation of years of employment shall be determined by the VPTR and
shall generally be based on an employee’s date of hire, including an “adjusted”
date of hire for an employee hired in connection with an acquisition and who
received credit for periods of employment with an acquired company. An employee
who is considering retirement under the Program is encouraged to contact the
Business Support department at

 

1



--------------------------------------------------------------------------------

b. The employee must attain at least 55 years of age;

c. The sum of the employee’s age and years of employment must be equal to or
greater than 70 (for purposes of this calculation, fractional years may be
included but not rounded up).

3. Notice Requirement. An employee who satisfies the criteria above (or will
satisfy such criteria as of the employee’s Proposed Termination Date) must
provide the Company notice of his or her intent to terminate employment at least
nine months (but no more than 18 months) in advance of the date on which the
employee proposes to terminate his or her employment with the Company. This
notification must identify the employee’s Proposed Termination Date. This
notification must be provided using the electronic mail address
Retirement@crowncastle.com.

4. Approval Requirement. The VPTR must formally approve in writing the
employee’s eligibility for participation in the Program as well as the Proposed
Termination Date before an employee is eligible to receive any benefits under
this Program.

5. Continued Employment Requirement. In order to be eligible to receive benefits
under the Program, an eligible employee must continue to work as an employee for
a member of the Company Group in “good standing”, as determined by the VPTR,
between the date that a proposed termination notice is delivered to the Company
(as described in paragraph 3 above) and the employee’s Proposed Termination
Date. If an otherwise eligible employee does not satisfy this requirement, he or
she will not receive any separation benefits under this Program.

6. Separation Agreement Requirement. In order to be eligible to participate in
this Program, an otherwise qualifying employee will be required to fully release
any and all claims that he or she may have against the members of the Company
Group and their employees, agents, directors, officers and representatives, and
make certain other promises, including with respect to confidentiality of
information and assignment of inventions, by timely executing a copy of the
Separation Agreement relating to the Program (“Separation Agreement”) with one
or more members of the Company Group, as designated by the Company. A copy of
the Separation Agreement is available upon request by contacting
Retirement@crowncastle.com. An employee who has elected to participate in the
Program will receive his or her Separation Agreement at least 60 days before the
employee’s Proposed Termination Date and will be required to execute the
Separation Agreement on his or her Proposed Termination Date. An employee will
have seven days to revoke the Separation Agreement after signing; however, if an
employee elects to revoke the Separation Agreement, then the employee will not
receive any separation benefits under this Program.

7. Non-competition Non-solicitation and Cooperation Agreement Requirement. If an
eligible employee has received an Eligible RSU Award (defined below), he or she
will be required to timely execute an agreement with one or more members of the
Company Group, as designated by the Company, including terms regarding
post-employment obligations and conditions, including cooperation,
non-competition, and non-solicitation, the terms of which may be incorporated
into the Separation Agreement referenced above. A copy of this agreement is
available upon request by contacting Retirement@crowncastle.com.

 

 

Retirement@crowncastle.com to confirm the calculation of his or her years of
employment. The VPTR’s determination as to years of employment shall be
determinative and final.

 

2



--------------------------------------------------------------------------------

Program Benefits

An employee who is classified as a Qualifying Participant on his or her Proposed
Termination Date will be eligible to receive the following benefits upon
termination of employment with the Company Group:

1. Conditional Special Vesting. If a Qualifying Participant holds any Eligible
RSU Awards on his or her Proposed Termination Date, then the Qualifying
Participant may receive Conditional Special Vesting (defined below) pursuant to
this Section. From and after the termination of a Qualifying Participant’s
employment, and so long as the Qualifying Participant is, and has continuously
been from and after such termination, in strict compliance with each of the
requirements described in paragraphs 6 and 7 of the “Eligibility Criteria”
section above (which compliance shall be determined at all times by the VPTR, in
his or her sole discretion), then all Eligible RSU Awards held by the Qualifying
Participant shall continue to have the opportunity to have their transfer and
forfeiture restrictions lapse (i.e., “vest”) pursuant to the terms (other than
any employment requirement) of the applicable Eligible RSU Award agreements as
if the Qualifying Person had remained an employee of the Company Group from and
after the termination date (“Conditional Special Vesting”).

a. Each Eligible RSU Award shall be forfeited on the earlier of (i) the date
upon which the Qualifying Participant elects to revoke the Separation Agreement
(or any other agreement containing the requirements of paragraphs 6 and 7 of
“Eligibility Criteria” above), and (ii) the date upon which the Qualifying
Participant violates any provision of the Separation Agreement (or any other
agreement containing the requirements of paragraphs 6 and 7 of “Eligibility
Criteria” above), as determined by the Company in its sole discretion.

b. Except as otherwise expressly set forth herein, each of the Qualifying
Participant’s Eligible RSU Awards will remain subject to the terms of its
Eligible RSU Award agreement and the LTIP.

c. For purposes of this Program, the term “Eligible RSU Award” means, except as
specified in the following sentence, a time-based or performance-based RSU that
is granted to an eligible employee at least six months prior to the date of the
Employee’s termination of employment. RSUs granted outside of the annual long
term incentive compensation award cycle, such as new hire RSUs, promotion RSUs
and retention RSUs, will not be treated as Eligible RSU Awards.

2. Retirement Benefit. A Qualifying Participant who does not hold any Eligible
RSU Awards on his or her termination date will receive a retirement contribution
to his or her account under the Crown Castle International Corp. 401(k) Plan or
the Crown Castle Puerto Rico 1165(e) Plan, as applicable (“Qualified Plan”). The
amount of the retirement contribution will be equal to the lesser of:

a. Twenty-five percent (25%) of the Qualifying Participant’s Final Base
Compensation (defined below); or

 

3



--------------------------------------------------------------------------------

b. The maximum annual contribution which may be made by the Company to the
Qualified Plan under applicable law, including Section 415(c) of the Internal
Revenue Code of 1986, as amended, without necessitating additional unintended
contributions in order to satisfy applicable coverage or discrimination tests,
for the year in which the Qualifying Participant terminates his or her
employment with the Company.

The retirement contribution will be funded to the Qualified Plan in the form of
a fully nonforfeitable, discretionary nonelective employer contribution, which
shall be made to the Qualifying Participant’s account at a time determined by
the Company in its sole discretion but not later than the funding date which
applies to discretionary nonelective employer contributions made by the Company
for the plan year during which the Qualifying Participant has terminated his or
her employment.

For purposes of this Program, the term “Final Base Compensation” means either
(i) a Qualifying Participant’s annualized base salary as in effect on the date
that the Qualifying Participant terminates his or her employment with the
Company Group, or (ii) a Qualifying Participant’s annualized base hourly pay,
calculated using the Qualifying Participant’s base hourly rate of pay as in
effect on the date that the Qualifying Participant terminates his or her
employment with the Company Group and the average number of weekly hours worked
by the Qualifying Participant for the three-year period preceding the date that
the Qualifying Participant terminates his or her employment with the Company
Group.

Administration of the Program

General. This Program shall be administered by the VPTR. The VPTR shall
supervise the administration and enforcement of the Program according to the
terms and provisions outlined above and the rules approved by the Compensation
Committee of the Company’s Board of Directors. The VPTR shall have all powers
necessary to accomplish these purposes, including, but not by way of limitation,
the right, power, and authority:

 

  •   to make rules, regulations, and bylaws for the administration of the
Program that are not inconsistent with the terms and provisions hereof, and to
interpret and enforce the terms of the Program and the rules and regulations
promulgated thereunder;

 

  •   to construe in his or her discretion all terms, provisions, conditions,
and limitations of the Program;

 

  •   to correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Program in such manner and to such extent
as he or she shall deem in his or her discretion expedient to effectuate the
purposes of the Program;

 

  •   to determine in his or her discretion all questions relating to
eligibility, including whether and when an employee has incurred a termination
of employment and the reason for such termination; and

 

4



--------------------------------------------------------------------------------

  •   to make a determination in his or her sole discretion as to the right of
any individual to a benefit under the Program and to prescribe procedures to be
followed by employees in obtaining benefits hereunder.

Claims Review Procedure. If an employee submits a notice to the Company asking
to participate in the Program and his or her participation in the Program is not
approved in writing by the VPTR, he or she may submit a written claim for
reconsideration of benefits under the Program to the VPTR outlining the basis
for such claim. The VPTR will make a final decision as to a claim within 90 days
after receipt of the claim. If a decision is not given to the employee within
such claim review period, the claim shall be treated as if it were denied on the
last day of the claims review period.

Miscellaneous

Not a Contract of Employment. The adoption and maintenance of the Program shall
not be deemed to be a contract between the Company Group and any individual or
to be consideration for the employment of any individual. Nothing herein shall
be deemed to (i) give any individual the right to be retained in the employ of
the Company Group, (ii) restrict the right of the Company Group to discharge any
individual at any time, (iii) give the Company Group the right to require any
individual to remain in the employ of the Company Group, or (iv) restrict any
individual’s right to terminate his or her employment at any time.

Alienation of Interest Forbidden. The interest of an eligible employee under the
Program may not be sold, transferred, assigned, or encumbered in any manner,
either voluntarily or involuntarily, and any attempt so to anticipate, alienate,
sell, transfer, assign, pledge, encumber, or charge the same shall be null and
void; neither shall the benefits hereunder be liable for or subject to the
debts, contracts, liabilities, engagements or torts of any individual to whom
such benefits or funds are payable, nor shall they be an asset in bankruptcy or
subject to garnishment, attachment or other legal or equitable proceedings.

Amendment and Termination. The Compensation Committee of the Company’s Board of
Directors may from time to time, in its sole discretion, amend or discontinue,
in whole or in part, any or all of the provisions of the Program on behalf of
the Company Group. The Compensation Committee may interpret, modify or terminate
the Program in its sole discretion at any time; provided, that, without the
consent of the Qualifying Participant, no change in the Program may be made that
would adversely affect the rights of a Qualifying Participant with respect to
benefits agreed to pursuant to the terms and conditions of a Separation
Agreement previously entered into between the Qualifying Participant and a
member of the Company Group.

Other Agreements. Nothing in the Program is intended to reduce the Company
Group’s protections or the employee’s obligations under (i) any other agreement
between the employee and the Company Group, or (ii) any applicable law.

Statute of Limitations. No person may bring any action pertaining to a claim for
benefits under the Program following the earlier of (i) 365 days after the final
denial of his or her claim for benefits, or (ii) the limitations period under
Delaware contract law.



 

5



--------------------------------------------------------------------------------

Governing Law. All provisions of the Program shall be construed in accordance
with the laws of the State of Texas, except to the extent preempted by
applicable law and except to the extent that the conflicts of laws provisions of
the State of Texas would require the application of the relevant law of another
jurisdiction. The venue for any litigation relating to the Program will be in
Harris County, Texas.

Interpretation. Unless expressed otherwise in this Agreement, the term
“including” means “including without limitation.” The term “law” includes any
(a) law of any jurisdiction (federal, state, local or other jurisdiction),
(b) statutory or common law or (c) applicable regulations.

 

6